DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wessels (US – 5,758,890).
As per claim 1, Wessels discloses Locking System for a Semitrailer Chassis and Removable Container comprising:
a retention device (54, Col: 8, Ln: 15-21, fig: 7-10) adapted to engage and secure a container to the vehicle responsive to operation of the brake system (Upon completion of the changing of the position of the expandable chassis 36 on the sliding undercarriage 24 or changing the container 52 using the subject fail-safe locking system 54, if the semitrailer's air brakes are still set, air pressure can now be applied to the air brakes by the truck's driver to release the brakes. The tractor 12 and semitrailer 16 are now ready for being driven safely on the highway, Col: 8, Ln: 15-Col: 9, Ln: 33, Fig: 1-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wessels (US – 5,758,890) as applied to claim 1 above, and further in view of Lanigan, SR. et al. (US – 2015/0232013 A1).
As per claim 2, Wessels discloses wherein the retention device (54) comprises:
a housing (58, Fig: 7-10);
an actuator (60, Fig: 7-20);
a latch (62, Fig: 7-10).
Wessels discloses all the structural elements of the claimed invention but fails to explicitly disclose an actuation mechanism comprising a plunger and a spring.
Lanigan discloses Latching System for Automatic Securement of a Container Chassis comprising:
an actuation mechanism (Fig: 20) comprising a plunger (the actuation devices 102a, 102b in the example embodiment seen in FIG. 2 may be plungers, although other actuation means are envisioned. Examples of possible non-powered mechanical means include but not limited to a plunger lever, a switch, a lever arm, a drive bar, and a button, [0059], [0060], Fig: 2-5) and a spring (116, [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the locking system of the Wessels to use the locking system in which an actuation mechanism comprising a plunger and a spring as taught by Lanigan in order to provide a fail-safe operation such that the first and second latching systems maintain securement of the container to the container chassis.
As per claim 8, Wessels discloses Locking System for a Semitrailer Chassis and Removable Container comprising:
a retention device (54, Col: 8, Ln: 15-21, fig: 7-10) adapted to engage and secure a container to the vehicle responsive to operation of the brake system (Upon completion of the changing of the position of the expandable chassis 36 on the sliding undercarriage 24 or changing the container 52 using the subject fail-safe locking system 54, if the semitrailer's air brakes are still set, air pressure can now be applied to the air brakes by the truck's driver to release the brakes. The tractor 12 and semitrailer 16 are now ready for being driven safely on the highway, Col: 8, Ln: 15-Col: 9, Ln: 33, Fig: 1-10),
wherein the retention device comprises:
a housing (58, Fig: 7-10);
an actuator (60, Fig: 7-20);
a latch (62, Fig: 7-10).
Wessels discloses all the structural elements of the claimed invention but fails to explicitly disclose a linkage device having a first link and a second link; and
an actuation mechanism comprising a plunger and a spring.
Lanigan discloses Latching System for Automatic Securement of a Container Chassis comprising:
a linkage device having a first link and a second link (placement of the container 52 on the container chassis 50 actuates the actuation devices 102a, 102b, of the respective first and second latching systems 101a, 101b, causing respective linkage mechanisms 104a, 104b to move the respective connectors 106a, 106b and automatically secure the container 52 to the container chassis 50, [0058], Fig: 2-5); and
an actuation mechanism (Fig: 20) comprising a plunger (the actuation devices 102a, 102b in the example embodiment seen in FIG. 2 may be plungers, although other actuation means are envisioned. Examples of possible non-powered mechanical means include but not limited to a plunger lever, a switch, a lever arm, a drive bar, and a button, [0059], [0060], Fig: 2-5) and a spring (116, [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the locking system of the Wessels to use the locking system in which a linkage device having a first link and a second link and an actuation mechanism comprising a plunger and a spring as taught by Lanigan in order to provide a fail-safe operation such that the first and second latching systems maintain securement of the container to the container chassis.

Allowable Subject Matter
Claims 17-19 are allowed.
Prior art and teaching reference fail to disclose a first fluid reservoir;
an orifice flow control device coupled to the first fluid reservoir via a first supply line; and a second fluid reservoir coupled to the orifice via a second supply line and to the actuation mechanism via a third supply line, which recited in independent claim 17. Claims 18 and depend on claim 17.
Claims 3-7 and 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching reference fail to disclose a first fluid reservoir; an orifice flow control device coupled to the first fluid reservoir via a first supply line; and a second fluid reservoir coupled to the orifice flow control device via a second supply line and to the actuation mechanism via a third supply line (Claim 3 and 9). Claims 4-7 depend on claim 3 and claims 10-16 depend on claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Slocum et al. (US – 5,848,869), and
B: Wessels (US – 5,465,990).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                  

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657